Exhibit 10.1 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT is made and entered into as of September 18, 2009, by and between Premier Alliance Group, Inc., a Nevada corporation with a principal place of business at 45212 Sharon Road, Suite 300, Charlotte NC 28211 (the “Purchaser”), and PeopleSource, Inc., a North Carolina corporation with a principal place of business at 1399 Ashleybrook Lane, Suite 230, Winston-Salem, NC 27103 (the “Seller”). In consideration of the mutual covenants, agreements and warranties herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: WHEREAS, Seller has been and is engaged in business of information technology and professional services and the business activities relevant and related thereto; and WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase from Seller, substantially all of the assets, real and personal, tangible and intangible, of Seller for the consideration and on the other terms and conditions set forth in this Agreement. NOW, THEREFORE, the parties agree as follows: 1.Purchased Assets. 1.1General.Subject to the terms and conditions of this Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, at the Closing all of Seller's assets (except the Excluded Assets, as defined in Section 1.2) whether real or personal, tangible or intangible, fixed or contingent, including, but not limited to, all of Seller's right, title and interest in (a) equipment; (b) furniture and fixtures; (c) supply inventory; (d) assumed names, trade names and trademarks, proprietary information and other intangible assets (the "Intellectual Property"); (e) executory contracts to which Seller is a party, including, but not limited to, agreements with employees or clients (for the avoidance of doubt, a list of assumed executory contracts (“Assumed Executory Contracts” is set forth in Exhibit 1.1); (f) files, client records and other information necessary to the operation of the business (including, but not limited to, lists of active and inactive clients); (g) except as specifically provided in Section 1.2, book and records; (h) all telephone and fax numbers, e-mail accounts and web sites associated with the business; (i) lease deposits and (j) goodwill (collectively, the "Purchased Assets"). 1.2Assignment and Assumption of Liabilities. (a)Subject to the terms and conditions set forth in this Agreement, including Section1.4 hereto, Purchaser shall only assume from Seller and thereafter be responsible for the payment, performance or discharge of the liabilities and obligations of Seller arising after the Closing (as defined in Section 2.4) under the Assumed Executory Contracts (the “Assumed Obligations”). (b)Section1.2(a) shall not limit any claims or defenses Purchaser may have against any party other than Seller.The transactions contemplated by this Agreement shall in no way expand the rights or remedies of any third party against Purchaser or Seller. 1.3Excluded Assets.Notwithstanding anything to the contrary in this Agreement, the following assets of Seller shall be retained by Seller and are not being sold or assigned to Purchaser hereunder (all of the following are referred to collectively as the “Excluded Assets”): (a)all Contracts other than the Assumed Executory Contracts listed on Exhibit 1.1 (the “Excluded Contracts”); (b) Sellers Cash and Cash Equivalents and accounts receivable as of the Closing Date; (c)corporate minute book, seal, stock ledger and similar type items; (d) Seller's original financial records and books of account; provided, however, that Seller shall supply, at its expense, copies of all such items to Purchaser to theextent necessary to carry out the intent of this Agreement; (e) all assets maintained pursuant to or in connection with any Employee Benefit Plan; and (f) any equity securities of Seller and any other issuer owned by Seller. 1.4No Other Liabilities Assumed.Seller acknowledges and agrees that pursuant to the terms and provisions of this Agreement, Purchaser will not assume, or in any way be liable or responsible for, any liability of Seller (including liabilities relating to the Excluded Assets or to the Purchased Assets (and the use thereof) or any outstanding checks, including, but not limited to, any obligations or liabilities pursuant to Seller’s 401(k) Plan arising prior to the Closing), whether relating to or arising out of the business, the Excluded Assets or the Purchased Assets or otherwise, other than the Assumed Obligations. 1.5Obligations in Respect of Assumed Executory Contracts.Purchaser shall be responsible for paying all costs and expenses accrued under any Assumed Executory Contract subsequent to the Closing Date. 1.6Allocation of Purchase Price.The Purchase Price shall be allocated among the Purchased Assets as provided in Exhibit 1.6.Pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended (the "Code"), the parties shall complete and file Internal Revenue Service Form 8594 (Asset Acquisition Statement) and any other documents necessary in connection therewith in accordance with the allocation of the Purchase Price provided for in this Section 1.6. 1.7Expenses.Each party shall bear its own costs, including, without limitation, legal and accounting fees, incurred by it in connection with negotiating and consummating this Agreement. 2.Purchase Price. 2.1Purchase Price.In consideration of the Purchased Assets, Purchaser shall pay to Seller (a) the sum of $400,000 in cash, subject to adjustment as described in Section 2.3 below; and (b) such number of restricted shares of Premier Alliance Group, Inc. common stock equal to $100,000, based on the closing price of the common stock on the Closing Date, as stated on the OTC Bulletin Board (the “Shares”)(collectively, the “Purchase Price”) 2.2Payment.The Purchase Price shall be paid as follows: (i) $140,000 in cash, and delivery of the restricted Shares within 10 days after the Closing
